IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


STANLEY J. CATERBONE AND          : No. 496 MAL 2016
ADVANCED MEDIA GROUP              :
                                  :
                                  : Petition for Allowance of Appeal from
           v.                     : the Order of the Superior Court
                                  :
                                  :
LANCASTER CITY POLICE, ET. AL.    :
                                  :
                                  :
PETITION OF: STANLEY J. CATERBONE :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of October, 2016, the Petition for Allowance of Appeal

is DENIED.